          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

ANTHONY L. PATTON                                         PLAINTIFF

v.                     No. 4:19-cv-119-DPM

PULASKI COUNTY DETENTION
FACILITY; and RICHARD MURPHY,
Officer, Pulaski County Jail                           DEFENDANTS

                           JUDGMENT
     Patton's complaint is dismissed without prejudice.


                                                   v
                                     D.P. Marshall Jr.
                                     United States District Judge
